PER CURIAM.
James Guy Arnold appeals the district court orders denying relief on his 28 U.S.C. § 2241 (1994) petitions in these consolidated cases. We find Arnold’s appeals to be moot. Accordingly, we deny certificates of appealability and dismiss the appeals. Further, we deny Arnold’s motion to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.